[Cite as In re Resignation of Allen, 124 Ohio St.3d 1224, 2010-Ohio-1197.]




                            IN RE RESIGNATION OF ALLEN.
  [Cite as In re Resignation of Allen, 124 Ohio St.3d 1224, 2010-Ohio-1197.]
Attorneys at law — Resignation with disciplinary action pending — Gov.Bar R.
        VI(6)(C).
  (No. 2010-0177 — Submitted February 17, 2010 — Decided March 4, 2010.)
                 ON APPLICATION FOR RETIREMENT OR RESIGNATION
                           PURSUANT TO GOV.BAR R. VI(6).
                                  __________________
        {¶ 1} Philip Lon Allen, Attorney Registration No. 0034620, last known
business address in Columbus, Ohio, who was admitted to the bar of this state on
November 12, 1986, submitted an Application for Retirement or Resignation
pursuant to Gov.Bar R. VI(6).          The application was referred to Disciplinary
Counsel pursuant to Gov.Bar R. VI(6)(B). On January 28, 2010, the Office of
Attorney Services filed Disciplinary Counsel’s report, under seal, with this court
in accordance with Gov.Bar R. VI(6)(B)(2). Upon consideration thereof,
        {¶ 2} It is ordered by the court that pursuant to Gov.Bar R. VI(6)(C) the
resignation as an attorney and counselor at law is accepted as a resignation with
disciplinary action pending.
        {¶ 3} It is further ordered and adjudged that from and after this date all
rights and privileges extended to respondent to practice law in the state of Ohio be
withdrawn; that henceforth respondent shall cease to hold himself forth as an
attorney authorized to appear in the courts of this state; that respondent shall not
attempt, either directly or indirectly, to render services as an attorney or counselor
at law to or for any individuals, corporation, or society or in any way perform or
                              SUPREME COURT OF OHIO




seek to perform services for anyone, no matter how constituted, that must, by law,
be executed by a duly appointed and qualified attorney within the state of Ohio.
       {¶ 4} It is further ordered that respondent desist and refrain from the
practice of law in any form, either as principal or agent or clerk or employee of
another, and hereby is forbidden to appear in the state of Ohio as an attorney and
counselor at law before any court, judge, board, commission, or other public
authority, and hereby is forbidden to give another an opinion as to the law or its
application or advise with relation thereto.
       {¶ 5} It is further ordered that before entering into an employment,
contractual, or consulting relationship with any attorney or law firm, respondent
shall verify that the attorney or law firm has complied with the registration
requirements of Gov.Bar R. V(8)(G)(3). If employed pursuant to Gov.Bar R.
V(8)(G), respondent shall refrain from direct client contact except as provided in
Gov.Bar R. V(8)(G)(1) and from receiving, disbursing, or otherwise handling any
client trust funds or property.
       {¶ 6} It is further ordered that respondent shall not enter into an
employment, contractual, or consulting relationship with an attorney or law firm
with which respondent was associated as a partner, shareholder, member, or
employee at the time respondent engaged in the misconduct that resulted in this
acceptance of respondent’s resignation with discipline pending.
       {¶ 7} It is further ordered that respondent surrender respondent's
certificate of admission to practice to the Clerk of the court on or before 30 days
from the date of this order and that respondent's name be stricken from the roll of
attorneys maintained by this court.
       {¶ 8} It is further ordered, sua sponte, by the court that within 90 days of
the date of this order, respondent shall reimburse any amounts that have been
awarded against respondent by the Clients' Security Fund pursuant to Gov.Bar R.




                                          2
                                  January Term, 2010




VIII(7)(F). It is further ordered, sua sponte, by the court that if, after the date of
this order, the Clients' Security Fund awards any amount against respondent
pursuant to Gov.Bar R. VIII(7)(F), respondent shall reimburse that amount to the
Clients' Security Fund within 90 days of the notice of such award.
        {¶ 9} It is further ordered that on or before 30 days from the date of this
order, respondent shall:
        {¶ 10} 1. Notify all clients being represented in pending matters and any
co-counsel of respondent's resignation and consequent disqualification to act as an
attorney after the effective date of this order and, in the absence of co-counsel,
also notify the clients to seek legal service elsewhere, calling attention to any
urgency in seeking the substitution of another attorney in respondent's place;
        {¶ 11} 2. Regardless of any fees or expenses due respondent, deliver to
all clients being represented in pending matters any papers or other property
pertaining to the client, or notify the clients or co-counsel, if any, of a suitable
time and place where the papers or other property may be obtained, calling
attention to any urgency for obtaining such papers or other property;
        {¶ 12} 3. Refund any part of any fees or expenses paid in advance that are
unearned or not paid, and account for any trust money or property in the
possession or control of respondent;
        {¶ 13} 4. Notify opposing counsel in pending litigation or, in the absence
of counsel, the adverse parties of respondent's disqualification to act as an attorney
after the effective date of this order, and file a notice of disqualification of
respondent with the court or agency before which the litigation is pending for
inclusion in the respective file or files;
        {¶ 14} 5. Send all such notices required by this order by certified mail
with a return address where communications may thereafter be directed to
respondent;




                                             3
                            SUPREME COURT OF OHIO




       {¶ 15} 6. File with the Clerk of this court and the Disciplinary Counsel of
the Supreme Court an affidavit showing compliance with this order, showing
proof of service of notices required herein, and setting forth the address where the
affiant may receive communications; and
       {¶ 16} 7. Retain and maintain a record of the various steps taken by
respondent pursuant to this order.
       {¶ 17} It is further ordered that on or before 30 days from the date of this
order, respondent surrender the attorney registration card for the 2009/2011
biennium.
       {¶ 18} It is further ordered that until such time as respondent fully
complies with this order, respondent shall keep the Clerk and the Disciplinary
Counsel advised of any change of address where respondent may receive
communications.
       {¶ 19} It is further ordered, sua sponte, that all documents filed with this
court in this case shall meet the filing requirements set forth in the Rules of
Practice of the Supreme Court of Ohio, including requirements as to form,
number, and timeliness of filings. All case documents are subject to Rules 44
through 47 of the Rules of Superintendence for the Courts of Ohio, which govern
access to court records.
       {¶ 20} It is further ordered, sua sponte, that service shall be deemed made
on respondent by sending this order and all other orders in this case to
respondent’s last known address.
       {¶ 21} It is further ordered that the Clerk of this court issue certified
copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be
made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs
of publication.




                                         4
                              January Term, 2010




      MOYER,    C.J.,   and   PFEIFER,       LUNDBERG   STRATTON,   O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                         _______________________




                                         5